t c memo united_states tax_court glenn hightower petitioner v commissioner of internal revenue respondent docket no filed date petitioner p and daniel o’dowd each owned percent of the stock of an s_corporation gh o’dowd exercised his rights under the shareholders’ agreement to buy p’s shares p opposed the buyout in arbitration proceedings to which p and o’dowd had agreed to be bound in the arbitrator ruled against p and p received dollar_figure in exchange for his gh stock p deposited the payment in an interest-bearing account from to p unsuccessfully opposed the buyout in california state courts p received no dividends from gh in but he retained the right to receive dividends and vote his shares of gh stock held p is taxable on the payment he received for his gh stock and related interest in the years paid held further p is taxable on a distributive_share of gh’s income in glenn hightower pro_se catherine campbell for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal individual income_tax of dollar_figure for and dollar_figure for after respondent’s concession the issues for decision are whether dollar_figure petitioner received in in a corporate stock buyout of his shares in an s_corporation and interest credited in and to the account in which he deposited the payment is included in petitioner’s income for those years we hold that it is whether petitioner is required to include in income for taxable_year a distributive_share of the s corporation’s income we hold that he is unless otherwise indicated section references are to the internal_revenue_code as amended in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent concedes that the amount of petitioner’s unreported interest_income for is dollar_figure less than respondent determined in the notice_of_deficiency findings_of_fact some of the facts have been stipulated and are so found petitioner resided in issaquah washington when the petition in this case was filed a green hills software inc formation daniel o’dowd o’dowd petitioner and a third individual organized green hills software inc green hills as a california corporation in green hills became a delaware corporation in green hills was an s_corporation for federal_income_tax purposes at all relevant times petitioner and o’dowd bought the stock of the third individual in they each owned big_number shares thereafter petitioner was chairman of the board and secretary and o’dowd was president and treasurer petitioner and o’dowd were green hills’ only directors buyout provisions in the shareholders’ agreement petitioner and o’dowd entered into a shareholders’ agreement in which provided that any dispute between them would be resolved through binding arbitration it also provided that either of them could compel a buyout of the stock held by the other at a price determined by a formula events leading to o’dowd’s buyout of petitioner’s stock relations between o’dowd and petitioner deteriorated in and petitioner went to green hills’ headquarters on date o’dowd demanded that petitioner leave and threatened to call the police if petitioner refused on date o’dowd notified petitioner that his access to the company was denied that the locks had been changed and that his employment and access to the computer system had been terminated petitioner was the record_owner of his shares until date he retained the right to vote his stock and to receive dividends until that date he received dividends in and no dividends in and a salary of dollar_figure in dollar_figure in and dollar_figure in o’dowd’s buyout of petitioner in a letter dated date o’dowd properly triggered the buy sell provision of the shareholders’ agreement by offering either to sell his shares to petitioner for dollar_figure million or to buy petitioner’s shares for dollar_figure million the letter also stated that o’dowd had deposited with green hills a certified check for dollar_figure million payable to petitioner in conformity with the shareholders’ agreement petitioner did not want to sell his stock instead he wanted to exercise his right under the shareholder’s agreement to buy o’dowd’s stock for the amount o’dowd had offered for petitioner’s stock dollar_figure million however petitioner could not obtain financing thus o’dowd compelled a buyout of petitioner’s stock b arbitration proposed interim award on date pursuant to the arbitration clause of the shareholders’ agreement petitioner demanded arbitration regarding o’dowd’s buyout on date the arbitrator issued a proposed interim award the date award finding that o’dowd had not acted improperly in his attempt to buy petitioner’s shares the date award stated that the arbitrator would reassess the award after considering motions for reconsideration and entry of partial final award partial final award the arbitrator issued a partial final award on date the arbitrator found that o’dowd’s actions were consistent with the buyout provision of the shareholders’ agreement the award permitted o’dowd to treat the purchase of petitioner’s stock as having occurred on date days after o’dowd invoked the buyout provision of the shareholders’ agreement the arbitrator made the following findings a but for petitioner’s failure to tender his shares to o’dowd within days of o’dowd’s deposit of dollar_figure million with green hills his legal or beneficial_interest in green hills would have terminated on date b o’dowd has the right but not the obligation to pay or cause green hills to pay petitioner for the shares dollar_figure million by date c the purchase_price shall be reduced by dividends and salary net after payment of taxes paid to petitioner for the period after date and d until o’dowd completes the purchase of petitioner’s stock petitioner shall be paid all dividends in accordance with the shareholders’ agreement which payments shall offset the purchase_price for the shares corrected partial final award the arbitrator issued a corrected partial final award on date which provides in pertinent part the purchase_price shall be offset and reduced by all dividends_paid to petitioner based on green hills’ earnings for the third quarter of and thereafter until the date of purchase of petitioner’s share said offset shall be reduced by the amount of ordinary taxable_income of green hills excluding long term capital_gains attributable to petitioner for the period date until the purchase date multiplied by a fraction the numerator of which is and the denominator of which is petitioner filed a petition in the california superior court for the county of los angeles the superior court and a petition for writ of mandate in the court of appeal of the state of california for the second district the court of appeal in an effort to have the partial final award vacated both petitions were denied c payment to petitioner for his green hills stock adjusted purchase_price green hills hired an accountant to compute the adjusted purchase_price pursuant to the corrected partial final award the accountant estimated the adjusted total purchase_price for petitioner’s shares to be dollar_figure as of date delivery and deposit of payment on date o’dowd delivered checks to petitioner in the amounts of dollar_figure and dollar_figure million as payment for petitioner’s shares in green hills both checks were dated date the face and endorsement areas of each check indicated that the check was not valid if presented for payment after date o’dowd drafted a receipt for the checks that read in pertinent part receipt of checks aggregating dollar_figure as payment for all of the shares of glenn hightower in green hills software inc is hereby acknowledged petitioner crossed out the phrase as payment for all of the shares of glenn hightower in green hills software inc signed the receipt and deposited the checks in an interest-bearing bank the accountant computed the adjustment by among other things subtracting dollar_figure of dividends_paid in and and adding of dollar_figure total ordinary taxable_income for and and of dollar_figure estimated ordinary taxable_income for through date the payment to petitioner was increased by approximately the amount of petitioner’s federal_income_tax on a distributive_share of income from green hills see par b in opinion below account that petitioner had opened in his own name solely to hold the funds in a letter to o’dowd dated date petitioner’s attorney stated a petitioner would tender his shares of green hills to o’dowd as required by the arbitrator’s award under protest and without waiver of any rights or remedies b the shares were to be held in trust and c petitioner was not entitled to the checks petitioner delivered his stock to o’dowd on date petitioner did not endorse the shares interest was credited to petitioner’s account in the amounts of dollar_figure in and dollar_figure in there were no transactions on the account in or other than the crediting of interest and withholding of federal_income_tax in a letter to petitioner’s attorney dated date o’dowd’s attorney stated that the account into which petitioner had deposited the dollar_figure was not a_trust account o’dowd’s attorney offered to hold the funds for petitioner in the attorney’s trust account petitioner did not respond to the offer d later events relating to the arbitration in date the court of appeal denied petitioner’s request to stay the arbitration proceedings petitioner filed a motion for rehearing with the court of appeal and the motion was denied petitioner filed a petition for review in the supreme court of california on date the petition was denied on date the arbitrator issued a final award in the arbitration proceedings on date he found that o’dowd’s purchase of petitioner’s green hills stock for dollar_figure complied with the partial final award and was effective on date the payment belongs to petitioner without restriction petitioner’s acceptance of the payment on date terminated his interest in green hills petitioner is entitled to an additional dollar_figure o’dowd is entitled to dollar_figure for attorney’s fees costs and expenses and the net amount petitioner owes o’dowd is dollar_figure on date petitioner petitioned the superior court to vacate the arbitration award on date the superior court entered a judgment confirming and substantially repeating the findings in the arbitrator’s final award petitioner appealed the superior court’s decision on date the court of appeal filed its opinion rejecting petitioner’s appeal and affirming the decision of the superior court petitioner filed a motion for rehearing on date petitioner’s motion was denied on date petitioner filed a petition for review in the supreme court of this adjustment was made to correct an error in the calculation of the offsets to the purchase_price california on date that petition was denied on date no other actions concerning the validity of the buyout were pending on the date of trial e petitioner’s basis in green hills stock distributive_share of income from green hills and income_tax returns for and petitioner’s basis in green hills stock was dollar_figure on date green hills reported dollar_figure as petitioner’s distributive_share of income through date petitioner filed federal_income_tax returns for and on the cash_receipts_and_disbursements_method of accounting on his return petitioner did not include a distributive_share of income from green hills petitioner did not include in income on his and returns the dollar_figure payment or any of the interest credited to the account in which he had deposited that payment in the notice_of_deficiency respondent determined that petitioner’s basis in green hills was dollar_figure for purposes of determining petitioner’s gain on the sale of green hills stock on date adding a dollar_figure distributive_share of income to petitioner’s basis in green hills of dollar_figure on date does not produce the basis determined by respondent the record does not show whether respondent determined petitioner’s basis correctly thus if we decide that the dollar_figure is includable in petitioner’s income in the year received the parties shall compute the amount of gain under rule opinion a whether the payments at issue are taxable to petitioner in the years received contentions of the parties the parties dispute whether the payment to petitioner for the stock buyout and related interest are taxable to petitioner in and petitioner contends that those amounts are not taxable in those years because of the claim_of_right_doctrine respondent disagrees we agree with respondent income includes all economic gains not specifically exempted from taxation see sec_61 348_us_426 income is generally taxable in the year in which the taxpayer receives it unless under the method_of_accounting used by the taxpayer the amount is properly taxable in another year sec_451 for taxpayers using the cash_method_of_accounting income is taxable in the year actually or constructively received sec_1_451-1 income_tax regs under the claim_of_right_doctrine a payment is includable in income in the year in which a taxpayer receives it under a claim of right even if that claim is disputed by another party income generally includes proceeds of a stock sale less a taxpayer’s basis and interest on money received sec_61 respondent contends that petitioner received income in the amount of the gross_proceeds less his basis in the stock plus all of the interest credited to the account in which he had deposited that payment and without restriction as to its disposition 345_us_278 340_us_590 n am oil consol v burnet 286_us_417 the claim_of_right_doctrine results in part from the requirement to account for income annually healy v commissioner supra pincite united_states v lewis supra pincite 282_us_359 the burden of proving a factual issue relating to liability for tax shifts to the commissioner under certain circumstances sec_7491 petitioner does not contend that sec_7491 applies thus petitioner bears the burden_of_proof see rule a 290_us_111 whether the payments at issue are taxable in the years received we next consider petitioner’s argument that under the claim_of_right_doctrine petitioner is excused from the general_rule that income is taxable in the year in which the taxpayer receives see generally lister the use and abuse of pragmatism the judicial doctrine_of claim of right tax l rev in n am oil consol v burnet 286_us_417 the supreme court articulated the claim_of_right_doctrine as follows if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent it petitioner contends that the general_rule does not apply because the conditions for application of the claim_of_right_doctrine ie receipt of income under a claim of right and without restriction as to its disposition have not been met a whether petitioner received income in and petitioner argues that he did not receive a payment from o’dowd in because he held o’dowd’s payment in trust in a segregated account we disagree petitioner received the funds and deposited them in an account he had opened in his name there is no evidence that petitioner held the funds in trust petitioner argues that the funds were not income until the litigation was final and that the sale was incomplete because he tendered his shares without endorsing the certificates we disagree the arbitrator found in the partial final award in which the california courts later affirmed that petitioner’s stock was purchased in we conclude that petitioner received payment for his stock in when he received the checks and that he received interest thereon in and when it was credited to the bank account into which he had deposited the payment this result is not changed by the fact that petitioner did not endorse the stock certificates b whether petitioner’s disposition of the funds was restricted petitioner deposited the stock payment in an interest- bearing account which he established solely to hold those funds he did not withdraw or otherwise use the payment or interest credited to that account during the years at issue however absence of use of funds by a taxpayer does not prevent inclusion of the funds in income under the claim_of_right_doctrine see 112_f2d_648 9th cir revg 40_bta_353 funds received in litigation were income in year paid even though the funds were shown on the taxpayer’s books as a reserve to be repaid to an adverse litigant if successful on appeal petitioner argues that his use of the funds was restricted by state law in that if he accepted the funds green hills would have negative retained earnings which is prohibited by california and delaware law even if payment of the funds to petitioner violated state law a subsequent determination to that effect would not absolve petitioner from his tax_liability in the year of the receipt see healy v commissioner supra 510_f2d_883 6th cir affg tcmemo_1973_199 hamlett v commissioner tcmemo_2004_78 the parties do not contend that the result on this issue differs depending whether california or delaware law applies c whether petitioner’s opposition to the buyout precludes taxation of the payments in the years the payments were received petitioner contends that under the claim_of_right_doctrine the payments are not taxable to him in the years he received them because he opposed the stock buyout he established a separate interest-bearing account to hold the payments and he did not use the funds during the years in issue contrary to petitioner’s contention a payment properly made to a taxpayer is includable in income in the year paid if as here the taxpayer a receives and deposits the payment in an unrestricted account b seeks to invalidate the transaction or circumstance which caused the payment to be made and c has no fixed obligation to pay the amount to another party hope v commissioner 471_f2d_738 3d cir sale of stock taxable in year_of_sale despite taxpayers’ efforts to rescind stock sale in that year affg 55_tc_1020 in addition a taxpayer is taxable in the year the taxpayer receives wages where the taxpayer tried to return the wages to her employer and the employer refused to accept repayment miller v commissioner tcmemo_1963_341 affd without published opinion aftr 2d ustc par big_number 9th cir in both of these cases like the instant case the taxpayer’s renunciation was not accepted by the other party a payment may not be taxable in the year it is received if in that year the recipient-taxpayer recognizes an unconditional obligation to pay it to another party see 200_f2d_20 7th cir affg 17_tc_151 as another example amounts paid_by a customer to a taxpayer were not income in the year received to the extent that the taxpayer acknowledged an obligation to pay the amounts to the taxpayer’s supplier even though the agreement was unenforceable 208_f2d_430 6th cir affg in part revg in part and remanding a memorandum opinion of this court shaara v commissioner tcmemo_1980_247 petitioner asserts that hope v commissioner supra is distinguishable because in hope the taxpayers instituted the stock sale and then tried to rescind it while petitioner opposed the transaction from the beginning we disagree that this factual distinction is significant what we believe is controlling is that like the taxpayers in hope v commissioner supra and miller v commissioner supra petitioner’s renunciation of the right to the amount received was not coupled with an unconditional agreement or understanding with another party to return the amount received petitioner relies on 211_f2d_297 9th cir in that case the court_of_appeals for the ninth circuit held that a payment mistakenly made to a taxpayer who had no right to receive it is not taxable in the year of receipt if in that year the taxpayer renounces any claim to the funds recognizes an obligation to repay and makes provision for repayment in the form of a journal entry on the taxpayer’s books id pincite petitioner’s situation differs from that of the taxpayer in merrill because the payment of funds to petitioner was not a mistake petitioner had the right to receive the funds and there was no existing agreement with o’dowd to return the payment in bates motor transp lines lashells’ estate and merrill each recipient of funds had an agreement with another party during the year of receipt to return the funds petitioner contends that he involuntarily received the funds that he unconditionally renounced his right to them and that he thought that not cashing the checks may have caused him to lose the dollar_figure or be subject_to the cost of financing an additional purchase we disagree he voluntarily cashed the checks he received creating a separate_account to hold the we relied on the holding in 211_f2d_297 9th cir in 25_tc_969 see also 38_tc_943 affd in part and remanded in part on another issue 344_f2d_460 5th cir funds does not show that petitioner unconditionally renounced his right to the funds petitioner’s renunciation was not pursuant to an existing or fixed agreement to return the funds on the contrary petitioner intended to return the funds only if he succeeded in rescinding o’dowd’s buyoutdollar_figure d conclusion as stated above income is generally taxable in the year in which the taxpayer receives it unless under the method_of_accounting used by the taxpayer the amount is properly taxable in another year sec_451 under the claim_of_right_doctrine this principle applies to income received by a taxpayer and over which the taxpayer has unrestricted use even if the taxpayer’s claim to the income is disputed by another party petitioner accepted and kept the payment and related interest neither party cited 163_f2d_590 d c cir revg 7_tc_435 in that case the court_of_appeals for the district of columbia held that a taxpayer which was required by illinois law to receive income would have been subject_to monetary penalties if it had not received the income protested the payment and immediately commenced and later prevailed in a court challenge to the constitutionality of the statute under which the payment was received did not have income in the year of receipt id pincite petitioner’s situation is distinguishable from that of the taxpayer in sohio corp v commissioner supra the taxpayer in sohio corp did not receive and retain the payment voluntarily but rather did so under the compulsion of state law and the threat of heavy penalties id pincite in contrast petitioner agreed to be bound by the shareholders’ agreement that contained the buyout provision and arbitration procedures the receipt retention and deposit of funds in petitioner’s bank account were voluntary until he learned if his appeal would be successful under these circumstances we hold that the payment and related interest are taxable in the years petitioner received them b whether petitioner must include in his income a distributive_share of green hills’ income the next issue for decision is whether petitioner must include in his income for a distributive_share of green hills’ income from january to date taxation of s_corporation income generally income losses deductions and credits of an s_corporation are passed through pro_rata to shareholders on their individual income_tax returns based on days of ownership whether or not the income is distributed sec_1363 sec_1366 sec_1366 sec_1377 ordinarily the person who would be taxable on a dividend if the corporation were a c_corporation is considered to be the shareholder of an s_corporation sec_1_1361-1 income_tax regsdollar_figure sec_1_1361-1 income_tax regs provides in part e number of shareholders ordinarily the person who would have to include in gross_income dividends distributed with respect to the stock of the corporation if the corporation were a c_corporation is considered to be the shareholder of the corporation the person for whom stock of a corporation is held by a nominee guardian custodian or an agent is considered to be the shareholder of the corporation for purposes of this paragraph e and paragraphs f and g of this section petitioner’s contentions when the record_owner of s_corporation stock holds that stock for the benefit of another such as a nominee agent or passthrough_entity income losses deductions and credits of the corporation are passed through not to the record_owner but to the beneficial_owner of the stock sec_1_1361-1 income_tax regs a taxpayer is the beneficial_owner of property if the taxpayer controls the property or has the economic benefit of ownership of the property 164_f2d_870 7th cir affg 5_tc_443 petitioner contends in effect that he was not the beneficial_owner of his green hills stock in and no green hills income passes through to him because beginning before o’dowd improperly excluded him from the benefits of ownership of that stock we disagree first petitioner has cited no authority for the proposition that a record_owner of s_corporation stock is not subject_to pass through of s_corporation income because the record_owner has a diminished role in the corporation as a result of having a poor relationship with another shareholder courts have frequently considered whether an individual is a beneficial_owner of the stock of an s_corporation in deciding whether that person will be treated as a shareholder of that corporation for tax purposes see eg 150_f3d_1124 9th cir affg tcmemo_1996_176 63_f3d_614 7th cir affg in part and revg in part tcmemo_1994_316 560_f2d_687 5th cir affg tcmemo_1975_92 anderson v commissioner supra 74_tc_1513 58_tc_267 52_tc_210 47_tc_218 affd per curiam 391_f2d_930 5th cir all of these situations involve an arrangement between parties who had some agreement or understanding regarding their relationship with each otherdollar_figure however in none of these cases was the profit of an s_corporation not passed through to one of its shareholders because of a poor relationship between the shareholders we conclude that the beneficial_ownership test does not relieve petitioner from passthrough of green hills profits second respondent alleges and petitioner does not deny that the payment to petitioner for his green hills stock was increased by approximately the amount of petitioner’s federal_income_tax on a 50-percent distributive_share of income from see generally bravenec federal taxation of s_corporations and shareholders pp to 2d ed showing examples of when beneficial_ownership test is applied creditor vs debtor nominal shareholder vs creditor donor vs donee estate vs heir entity vs shareholder buyer vs seller subscriber redeeming shareholder or director vs corporation green hillsdollar_figure petitioner received through the arbitrator’s award a payment compensating him for his increased federal_income_tax liability petitioner would receive a windfall if he were not required to pay the tax which was already paid to him as part of the sale of his green hills stock petitioner makes no persuasive argument that removes this situation from the general definition of a shareholder under sec_1_1361-1 income_tax regs the purchase_price was increased by the distributive_share of taxable_income multiplied by a fraction the numerator of which is and the denominator of which is the fraction is about thus the purchase_price was increased by about dollar_figure percent of the total distributive_share of income the top marginal_rate of tax on ordinary_income for unmarried individuals for and wa sec_39 percent sec_1 however the top marginal_rate on capital_gains income for was percent see sec_1 or percent for qualified 5-year gain see sec_1 petitioner incurred tax on his distributive_share of income at the ordinary_income rates and increased his basis in his green hills stock by the same amount if he had sold his stock in he would not have incurred tax on his distributive_share of income in and but his capital_gain would have been higher by the amount of this distributive_share of income even though petitioner’s taxable_income would be the same he incurred more tax than he would have because the capital_gains rates are lower than the ordinary_income rates respondent asserts and petitioner does not deny that the arbitrator used a formula to increase the purchase_price to compensate petitioner for the difference between federal_income_tax imposed on a distributive_share of income for which he would not have been held liable if he had sold the stock on date but which the parties recognized petitioner was liable or for which he was going to be liable and that imposed on the change in his capital_gain which would have been higher had the stock been sold in and petitioner not incurred an additional distributive_share of income conclusion we conclude that petitioner must include in income a percent share of the income green hills earned in until date to reflect the foregoing and respondent’s concession decision will be entered under rule
